Dismissed and Memorandum Opinion filed August 2, 2007







 
Dismissed
and Memorandum Opinion filed August 2, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00121-CR
 
____________
 
VIRGIL DALE ROACH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County,
Texas
Trial Court Cause
No.1432040
 

 
M E M O R A N D U M   O P I N I O N
A
written request to dismiss the appeal, personally signed by appellant, has been
filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not delivered an opinion, we
grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered and Memorandum
Opinion filed August 2, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).